            Case 5:19-cv-00916-FB Document 21 Filed 10/09/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

YAZMIN JUAREZ COYOY, on her own                   )
Behalf and as Surviving Parent of                 )
Mariee Camyl Newberry Juarez,                     )
                                                  )
       Plaintiff,                                 )
                                                  )
V.                                                )     CIVIL ACTION NO. SA-19-CA-00916-FB
                                                  )
CORECIVIC, INC.,                                  )
                                                  )
       Defendant.                                 )

                     COURT ADVISORY CONCERNING DISCOVERY

       As this case begins, the Court wishes to apprise counsel and the parties of the Court's
expectations concerning the conduct of discovery:

       1.     Subject to matters of privilege, the Court expects the parties to engage in full and open
              discovery, laying all cards on the table with the goal being the early and less expensive
              resolution of this dispute for the benefit of the parties. See generally FED. R. CIV. P.
              26(b)(1) and W. DIST. LOC. R. CV-16 and CV-26 through CV-37.

       2.     There will be no Rambo tactics or other forms of elementary school behavior. Simply
              put: Do not play games.

       3.     Make time for earspace, i.e., talking and listening as opposed to texting and emailing.

       4.     If necessary, the Court will require the party wishing to withhold information to present
              those items in camera to the Court. Should it be determined that discovery of those
              items should have been made, the Court will impose appropriate penalties.

       5.     The Court observes, and counsel are well aware, that a trial, appeal and reversal and
              remand for new trial would result in each side being aware of the opponent's evidence.
              It must be produced early in the case, regardless of whether the information is hard
              copy, computerized, etc.

       It is so ORDERED.

       SIGNED this 9th day of October, 2019.


                                       _________________________________________________
                                     FRED BIERY
                                     UNITED STATES DISTRICT JUDGE
